Case 1:19-cr-00264-WJM Document 145 Filed 08/01/21 USDC Colorado Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00264-WJM
UNITED STATES OF AMERICA,


        Plaintiff,
v.
1. TIMOTHY SPIKES,
2. SYLVIA MONTOYA,

        Defendants.




                  GOVERNMENT’S STATEMENT OF CASE
______________________________________________________________________


        The United States of America hereby submits the following Statement of the Case:

        The government has charged the defendants with violations of federal firearm and

drug laws. These charges are alleged to have occurred on March 6, 2019 and March 28,

2019.

        The defendants deny committing these crimes and have pled not guilty.
Case 1:19-cr-00264-WJM Document 145 Filed 08/01/21 USDC Colorado Page 2 of 2




Respectfully submitted August 1, 2021

                                                   MATTHEW T. KIRSCH
                                                   ACTING UNITED STATES ATTORNEY

                                                   s/CELESTE RANGEL
                                                   Celeste Rangel
                                                   Valeria Spencer
                                                   Assistant United States Attorneys
                                                   1801 California Street, Suite 1600
                                                   Denver, CO 80202
                                                   Tel: 303-454-0100
                                                   celeste.rangel@usdoj.gov
                                                   Attorneys for the government




                                CERTIFICATE OF SERVICE


        I hereby certify that on this 1st day of August, 2021, I electronically filed the
foregoing STATEMENT OF CASE using the CM/ECF system which will send
notification of such filing to all counsel of record in this case.




                                                   s/Celeste Rangel
                                                   Celeste Rangel
                                                   Assistant United States Attorney
